Citation Nr: 1230980	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent prior to January 31, 2010, and in excess of 20 percent from February 1, 2010, forward, for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4, to include whether the reduction from 40 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to May 1977, from August 1987 to March 1995, from January 2003 to August 2003, and from January 2007 to April 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, dated in February 2004.  In the February 2004 decision, the RO denied entitlement to a rating in excess of 40 percent for the Veteran's herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4. In a November 2009 decision, the RO reduced the Veteran's disability rating for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4 from 40 percent disabling to 20 percent disabling, effective February 1, 2010.  As such, the issue on appeal is as stated on the cover page.  In February 2011, the Board remanded this case.  

The Board notes that during the appeal period, the Veteran reentered active service from January 12, 2007 to April 10, 2008; thus, the disability rating was not in effect for the Veteran's back disability during that time period and is not subject to review for an increased rating during that time period.  


FINDINGS OF FACT

1.  Prior to January 31, 2010, the Veteran's service-connected low back disability was productive of severe, but not pronounced intervertebral disc syndrome; he did not have a demonstrable deformity of a vertebral body or ankylosis of the spine; extension was severe; flexion was limited to between 50-70 degrees; neurological impairment to the lower extremities was no more than mild.



2.  As of February 1, 2010, the record contains no indication that the Veteran's service-connected low back disability exhibited improvement and the reduction in the disability rating from 40 to 20 percent as of that date was therefore improper.

3.  As of February 2, 2010, the Veteran's service-connected low back disability was productive of severe, but not pronounced intervertebral disc syndrome; severe limitation of motion on extension; flexion of the low back of 40 degrees; he did not have a demonstrable deformity of a vertebral body or ankylosis of the spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4 prior to January 31, 2010 are not met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.25, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.25, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Code 5243 (2011).

2.  Restoration of the 40 percent disability rating for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4 as of February 1, 2010 is warranted. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.119, Diagnostic Codes 5292, 5293 (2002); Diagnostic Code 5243 (2011).

3.  The criteria for a rating in excess of 40 percent for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4 from February 1, 2010 are not met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.25, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.25, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Code 5243 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in a November 2008 letter, the Veteran was informed of the diagnostic codes that the disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters dated in October 2003, June 2005, August 2005, April 2008, and November 2008 were sent to the Veteran.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also cumulatively complied with Dingess.

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports cumulatively are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Although earlier VA examinations did not address incapacitating episodes, but the most recent May 2011 VA examination, private medical evidence, and private employment leave documents did address that matter.  The records satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 



In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, in a January 2001 rating decision, service connection or herniated disc at L4-5, lumbar spine, degenerative changes at L3-4, was granted, and a 40 percent rating was assigned under Diagnostic Code 5292-5293.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5292, as set forth in more detail below, was the diagnostic code in effect for limitation of motion, and Diagnostic Code 5293 was the diagnostic code in effect for intervertebral disc syndrome, when the Veteran was granted service connection.  

Thereafter, in July 2003, the Veteran's claim for an increased rating was received and private medical records were obtained, reflecting back treatment.  

With regard to rating the Veteran's disability, first, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002, between the date of when the Veteran was granted service connection for a low back disability and when the claim for an increased rating was received, in July 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  However, second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended, which occurred after the claim was received.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293, the rating code already in effect.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under the former criteria prior to September 26, 2003, and under both the former and revised criteria pertaining to ratings of the spine after that date.


Prior to September 26, 2003

Under Diagnostic Code 5292, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.  Thus, a higher rating was not available under that code.

Under Diagnostic Code 5295, effective prior to September 23, 2002, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  Finally, a maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Thus, a higher rating was not available under that code.

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran did not have a demonstrable deformity of a vertebral body so a rating under this code was not warranted.  

Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  Under Diagnostic Code 5286, a 60 percent maximum evaluation was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5296.  Under Diagnostic Code 5289, a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  The Veteran did not have ankylosis, so a rating under these codes was not warranted.  

Under Diagnostic Code 5293, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

Also, pursuant to September 23, 2002 changes in effect when the Veteran filed his claim, the revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Thus, the Veteran could also be rated on this basis.  

The Veteran's private physician indicated that the Veteran's low back disc problems had progressed to the point of muscle spasms on a daily basis with pain.  Specifically, in a July 2003 letter, Stephen Speeg, M.D, stated that the Veteran had suffered from chronic back pain for many years.  A 2000 magnetic resonance imaging (MRI) revealed a diffuse broad-based disc bulge and/or herniation at L4-5.  Also, he had a slight diffuse broad-based disc bulge at L4-S1.  The physician indicated that his problems had progressed to the point of muscle spasms on a daily basis.  The chronic pain had continued as well.  The physician stated that the back problems were related to his military occupation as a paratrooper.  

The Board finds that the Veteran continued to demonstrate severe (40 percent), but not pronounced (60 percent) neurological impairment.  Dr. Speeg did not indicate that the Veteran's disability level was more than severe.  In addition, sciatic neuropathy was not demonstrated, nor any neurological manifestations other than the muscle spasm.  In addition, there was no ankylosis shown, such that a higher rating could be assigned on that basis.  Further, there is no evidence of any physician-prescribed bedrest periods of incapacitation; thus a rating on that basis is also not warranted.


From September 26, 2003

As noted, the rating criteria were amended as of September 26, 2003.  Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2010).

For the time period in question, there is both private and VA medical evidence.  In addition, as noted in the introductory portion of this decision, the RO reduced the Veteran's disability rating to 20 percent as of February 1, 2010 and the Board must also determine whether that action was proper.

In November 2003, the Veteran was afforded a VA examination.  At that time, he reported that he had muscle spasms, as well as back pain which radiated down his legs with numbness and tingling.  The Veteran indicated that when the muscle spasms were severe, he was unable to work.  He could not bend down or get up from the seated position.  His muscles were very tight and his flexibility was limited.  He also had numbness intermittently on the right lateral aspect of his thigh.  He complained of constant impairment of sensation.  However, there was no problem with strength and his walking was fine.  On examination, the Veteran had muscle spasm in his back muscles with some tenderness.  His movements were not limited.  He was able to flex his spine.  He did not have that much pain.  His reflexes were symmetrical and intact.  There were no sensory deficits at that time.  Stance and gait were within normal limits.  The impression was back pain secondary to ruptured disc at multiple levels with severe muscle spasms and intermittent numbness.  

The private medical evidence includes records from Dr. Speeg.  In a March 2005 statement, this physician indicated that the Veteran had incapacitating epodes which occurred for six weeks over an annual period.  The physician felt that this would continue for the course of the Veteran's lifetime.  

Thereafter, leave reports from the Veteran's employment were received for 2004-2005 showing multiple days of leave, almost weekly, particularly in 2004.  However, no continuous days constituting a week of leave at a time were shown nor did the days total the equivalent of 6 weeks.  Thus, while the Board does not doubt that there were incapacitating episodes, per the Veteran's and Dr. Speeg's statements as well as the leave reports, they did not total 6 weeks annually in duration, despite Dr. Speeg's statement.  The Board finds that the actual leave reports are the most probative evidence on this point because they documented actual sick leave taken by the Veteran as documented by his employer.  It appears that Dr. Speeg's statement was more of an estimation than an exact report on that matter.  Thus, overall this evidence meets criteria for a 40, but not 60 percent, rating for incapacitating episodes under Diagnostic Code 5293.

In June 2006, the Veteran was afforded another VA examination.  Physical examination did not reveal any abnormal curvatures or ankylosis of the spine.  Muscle spasms were not shown.  The Veteran was able to flex to 70 degrees with pain at that point; extend to 20 degrees, with pain starting at 10 degrees; and right and left lateral flex and rotate to 30 degrees.  There was no additional limitation of motion on repetition or due to pain, fatigue, weakness, or lack of endurance.  Sensory and motor testing were normal.  Lasegue's sign was not positive.  There were no fractures.  X-rays revealed narrowing at the L4-5 disc space with spondylosis at that level.  The remaining disc space heights were normal.  There was no evidence of fracture.    

At this juncture, the Board notes that while the Veteran did not demonstrate neurological symptoms on the June 2006 examination, his limitation of motion on extension remained severe, compatible with a 40 percent rating under Diagnostic Code 5292.  

In September 2008, another VA examination was conducted.  The examiner at that time indicated that the Veteran could have early signs of peripheral neuropathy.  

The Veteran submitted leave statements from work dated in 2008 and 2009 which revealed multiple leave dates, including weeks of leave.  In addition, a September 2009 letter from his employer indicated that the Veteran had been absent for work for "several weeks" through the year due to chronic back pain which was making work difficult for him.  However, 6 weeks' worth of leave was not reported.

A September 2009 MRI revealed disc bulges at L3-4, L4-5, and L5-S1 with possible annular tears at all of these levels; as well as spinal stenosis at L3-4 and L4-5 and bilateral foraminal stenosis at L4-5.

In an October 2009 letter, Dr. Speeg stated that the Veteran had been his patient for many years and had back disability due to his duties as a paratrooper during the military.  The physician indicated that they had tried various oral medications for the Veteran, but to no avail.  The physician reviewed the MRI and stated the results.  He further stated that the Veteran's condition had worsened over the years, making everyday activities difficult at best and affecting his quality of life.  

Also in October 2009, the Veteran was afforded a VA examination.  Physical examination did not reveal any abnormal curvatures or ankylosis of the spine.  The Veteran was able to flex to 50 degrees; extend to 10 degrees; and right and left lateral flex and rotate to 30 degrees.  There was no additional limitation of motion due to pain or on repetition.  Sensory and motor testing were normal.  Lasegue's sign was not positive.  There were no fractures.  Past x-rays were reviewed.  The Veteran reported that he had lost 20 weeks of work within the past year, with 11 of the weeks being due to back disability.  The diagnosis was herniated L4-5 with and degenerative disc disease.  The examiner stated that the Veteran was still employed full-time.  The examiner noted that there were effects of daily activities with severe impairment for chores, shopping, and exercise, and moderate impairment for sports.  X-rays revealed moderate disc space narrowing at the L4-5 and L5-S1 levels along with vertebral marginal osteophytes at those levels.  There were no fractures.  Sacroiliac joints showed mild degenerative changes.  The impression was moderate disc disease at L4-5 and L5-S1.  

Again, on this examination while the Veteran did not demonstrate neurological symptoms, his limitation of motion on extension remained severe, compatible with a 40 percent rating under Diagnostic Code 5292.  

In May 2011, the Veteran was afforded another VA examination.  At that time, it was noted that the Veteran had genitourinary issues, but they were not related to his back disability.  The Veteran reported decreased motion, stiffness, weakness, spasms, and pain.  The Veteran described the pain as being located in the left lumbar spine, caused by bending over, sharp in nature, severe in degree, lasting 3-7 days, and occurring 1-6 days per week.  The Veteran's posture was tilted right.  His head was normal.  His gait was antalgic on the right.  There were no abnormal curvatures or ankylosis of the spine.  There was no muscle spasm, but there was pain on motion.  The Veteran was able to flex to 40 degrees; extend to 10 degrees; right lateral flex to 12 degrees and left lateral flex to 10 degrees; and right and left lateral rotate to 10 degrees.  There was pain after the repetitive motion, but no additional limitations.  The left lower extremities nerves were abnormal with decreased pinprick and touch sensations.  Motor examination was normal.  Lasegue's sign was not positive.  There were no fractures.  The prior x-rays were reviewed.  It was noted that he Veteran was still employed full time and the Veteran reported that he had lost 8 weeks from work in the past year.  He had been assigned different duties at work and had lost time due to his back disability.  Also, with regard to his activities of daily living, he required assistance putting on his shoes because he could not adequately bend over.  The diagnosis was degenerative disc disease at L4-5 and L3-4 with chronic left L4-5 radiculopathy secondary to the herniated disc at L4-5.  The examiner provided an opinion that the Veteran had 5 episodes of incapacitating back pain on five occasions over the past year which had required bedrest.  



The Veteran was also provided a nerve examination in May 2011 which confirmed that the Veteran also had right-sided radiculopathy, in addition to the left-side impairment shown on the other examination.  In an April 2012 addendum, the examiner clarified that both the right and left radiculopathy symptoms were moderate in degree.  

In a June 2012 rating decision, service connection for left lower radiculopathy and service connection for right lower radiculopathy were granted, each assigned a 20 percent rating.  The Board notes that the Veteran has not appealed this grant of separate service connection nor the effective dates for service connection for neurological impairment of the lower extremities.  As such, those matters are not before the Board at this time.  

Turning to the question of the proper rating during the time period following the September 2003 changes in the regulations, as noted, the RO reduced the Veteran's disability rating for his back from 40 to 20 percent during a portion of the appeal period.  The Court has held that several general regulations are applicable to all rating reduction cases, regardless of how long the rating at issue has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  

Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 C.F.R. § 3.344(a) and (b).  For disabilities that have been in place less than five years, 38 C.F.R. § 3.344(c) applies.  As 38 C.F.R. § 3.344(c) states, disability ratings which have been in place less than five years are not stabilized and are likely to improve (emphasis added).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  Id. 

In Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992), the Court held that in a case where a Veteran's disability rating is reduced, the Board must determine whether the reduction of the Veteran's rating was proper.  In Dofflemyer, the Court cited to Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991), where it was specifically stated that the case was a rating reduction case and not an increased rating case.  Also, Dofflemyer and Peyton were cases involving total disability ratings for at least a period of time.  In Peyton, the Board did not state if potentially 38 C.F.R. § 3.344(a) and (b) applied; these regulations may have been applicable, but the Court remanded the case so a determination could be made on that issue.  In Brown, the Court found that a disability rating had been in effect for more than five years and the Board was required to apply 38 U.S.C.A. § 3.344(a) and (b).  In this case, the disability rating was in effect more than five years.

Further, 38 C.F.R. § 4.13 provides that when any change in an evaluation is to be made, "the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Brown, 5 Vet. App. at 420-421.  In light of these provisions, the RO and Board are required in any rating-reduction case to ascertain, based on the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown, 5 Vet. App. at 421.

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10, a rating reduction may not be based solely on the fact that an improvement has actually occurred, but also on whether the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Id.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e) ; see also 38 C.F.R. § 3.501(g)(2).

At the outset, the Board notes that under the former rating criteria, the Veteran continued to demonstrate severe limitation of motion on extension throughout the period in question.  As such, a 40 percent rating remained warranted during this period.  It appears that the Veteran's claim was not considered by the RO under the old criteria and that the 40 percent rating was reduced pursuant to the new criteria, without regard to the old criteria.  This was incomplete and improper.  The Veteran's claim for an increased rating was received prior to the change in the diagnostic codes and remained pending during the entire appeal period.  As such, the old criteria remained under consideration during the entire period.  According, a reduction in the disability rating from 40 percent to 20 percent was not warranted at any time and was improper.  

Turing to the question of a higher rating, under the former criteria, pronounced intervertebral disc syndrome must for shown, or incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Considering the evidence dated up until the May 2011 examination, the Veteran did not demonstrate either of these.  The Board is mindful of the March 2005 letter of Dr. Speeg as well as the Veteran's reports to VA examiners, but, as noted, the submitted leave reports which are most probative on this point do not show that the Veteran had incapacitating episodes of having a total duration of at least six weeks during the a 12 month period.  According to the regulations, this episodes must be physician-prescribed bedrest, and not self-prescribed.  Thus, the criteria for a 60 percent rating on that basis are not met.  On the November 2003 examination, the Veteran exhibited severe muscle spasms, with intermittent numbness.  However, the examiner specifically indicated severe impairment, but not pronounced.  Otherwise, on all other examinations except for the last May 2011 examination, he also did not exhibit neurological symptoms such that a rating based on pronounced impairment would be appropriate as no specific neurological manifestations were indicated.  As such, a higher rating under the former criteria, whether on the basis of the criteria of Diagnostic Code 5293 or on incapacitating episodes, is not warranted.  Likewise, there was no ankylosis of the spine such that a higher rating could be assigned on that basis, under the former criteria, or under the new criteria.  However, the Veteran continued to have severe limitation of motion on extension, justifying the assigned 40 percent rating.

In considering whether the Veteran should alternatively be rated under the new criteria, in rating limitation of motion under the new criteria, the Veteran's range of motion varied, warranting 10 to 20 percent under Diagnostic Code 5243, based on limitation of flexion (until the old criteria , severe limitation of motion was based on his extension).  Even if the Board were to find that the Veteran warranted separate ratings for neurological impairment of the lower extremities per 38 C.F.R. § 4.124a, Diagnostic Code 8520, the Veteran did not demonstrate more than mild impairment in either lower extremity, and that was only shown on the November 2003 examination.  However, his complaints were only sensory, there was no motor impairment, and his gait was normal.  The final impression was intermittent numbness, that was then not noted on examination for years.  

Pursuant to 38 C.F.R. § 4.25, a 20 percent rating (Diagnostic Code 5243), and two separate 10 percent ratings under Diagnostic Code 8520 for the right and left sides equates to a 40 percent rating.  Likewise, in combining all of the other service-connected disabilities, for the time period in question, his overall combined rating remained the same.  Thus, there is no advantage to the Veteran being rating in this matter, rather than under Diagnostic Code 5292 as 40 percent disabling.  


In addition, no additional neurological impairment was demonstrated, including bowel or bladder impairment, as due to the low back disability at any time.  

Turning to the rating as of May 2011, as noted, the RO has assigned separate 20 percent ratings for neurological impairment of the right and left lower extremities as that examination showed moderate impairment.  As such, a rating under the old criteria of Diagnostic Code 5293 for neurological impairment would be pyramiding contrary to the provisions of 38 C.F.R. § 4.14 since that diagnostic code contemplates sciatic neuropathy.  Thus, a higher rating cannot be assigned under that code.  Again, ankylosis was not shown, so a higher rating cannot be assigned under that basis under the former criteria.  The VA examiner indicated that the Veteran had 5 weeks of incapacitation, not 6 weeks, and which is basically consistent with the leave reports, so a higher rating under that basis cannot be assigned.  Overall, a higher rating is not warranted under the former criteria.  

Under the new criteria, the Veteran would also have to show ankylosis of the spine to be assigned a rating in excess of 40 percent, which he does not have.  The Veteran also does not have any associated other objective neurologic abnormalities, including, bowel or bladder impairment, per neurological testing and examination.

Accordingly, either under the former or revised rating criteria, a rating higher than 40 percent is not warranted from May 11, 2011 onward.

Accordingly, an increased rating is not warranted, but the Veteran is entitled to a 40 percent rating for the entire appeal period.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the reduction of the 40 percent rating to 20 percent, effective February 1, 2010, and a 40 percent rating , but no higher, is warranted for the entire appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

 Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to a rating in excess of 40 percent for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4 prior to January 31, 2010 is denied.  

Entitlement to restoration of a 40 percent rating for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4, as of February 1, 2010, is warranted.  

Entitlement to a rating in excess of 40 percent for a herniated disc at L4-5 with degenerative changes of the lumbar spine at L3-4 from February 1, 2010  is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


